            Case 2:18-cv-01557-GMN-VCF Document 20 Filed 12/18/18 Page 1 of 3



     THE URBAN LAW FIRM
 1   Michael A. Urban, Nevada State Bar No. 3875
     Nathan R. Ring, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, NV 89103
 3   T: (702) 968-8087
     F: (702) 968-8088
 4   E: murban@theurbanlawfirm.com
        nring@theurbanlawfirm.com
 5   Counsel for Plaintiffs
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
      TRUSTEES OF THE NEVADA RESORT
10    ASSOCIATION—INTERNATIONAL
      ALLIANCE OF THEATRICAL STAGE                 CASE NO: 2:18-cv-01557-GMN-VCF
11    EMPLOYEES AND MOVING PICTURE
      MACHINE OPERATORS OF THE UNITED
12    STATES AND CANADA, LOCAL 720,
      PENSION TRUST; TRUSTEES OF THE               AMENDED JOINT STIPULATION FOR
13    NEVADA RESORT ASSOCIATION—                   DISMISSAL WITH PREJUDICE AND
      INTERNATIONAL ALLIANCE OF                    ORDER THEREON
14    THEATRICAL STAGE EMPLOYEES AND
      MOVING PICTURE MACHINE
15    OPERATORS OF THE UNITED STATES
      AND CANADA, LOCAL 720, WAGE
16    DISABILITY TRUST; and TRUSTEES OF
      THE NEVADA RESORT ASSOCIATION—
17    INTERNATIONAL ALLIANCE OF
      THEATRICAL STAGE EMPLOYEES AND
18    MOVING PICTURE MACHINE
      OPERATORS OF THE UNITED STATES
19    AND CANADA, LOCAL 720,
      APPRENTICE AND JOURNEYMAN
20    TRAINING AND EDUCATION TRUST,
21
                          Plaintiffs,
22
      vs.
23
      DESERT PALACE, LLC d/b/a CAESAR’S
24    PALACE, a Nevada limited-liability
      company; HLV CERP MANAGER, LLC, a
25    Nevada limited-liability company,
      HARRAH’S LAS VEGAS, LLC d/b/a
26    HARRAH’S CASINO HOTEL, LAS
      VEGAS, a Nevada limited-liability company,
27    BALLY’S LAS VEGAS MANAGER, LLC, a
      foreign limited-liability company,
28    PARBALL NEWCO, LLC d/b/a BALLY’S

                                                   1
          Case 2:18-cv-01557-GMN-VCF Document 20 Filed 12/18/18 Page 2 of 3



     LAS VEGAS, a foreign limited-liability
 1   company, FLAMINGO CERP MANAGER,
     LLC, a Nevada limited-liability company,
 2   FLAMINGO LAS VEGAS OPERATING
     COMPANY, LLC d/b/a FLAMINGO LAS
 3   VEGAS, a Nevada limited-liability company,
     PARIS CERP MANAGER, LLC, a Nevada
 4   limited-liability company, PARIS LAS
     VEGAS OPERATING COMPANY, LLC
 5   d/b/a PARIS LAS VEGAS, a Nevada limited-
     liability company,
 6
                         Defendant.
 7

 8

 9         IT IS HEREBY STIPULATED AND AGREED by and between, Plaintiffs, TRUSTEES OF

10   THE NEVADA RESORT ASSOCIATION—INTERNATIONAL ALLIANCE OF THEATRICAL

11   STAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED

12   STATES AND CANADA, LOCAL 720, PENSION TRUST; TRUSTEES OF THE NEVADA

13   RESORT    ASSOCIATION—INTERNATIONAL              ALLIANCE   OF   THEATRICAL      STAGE

14   EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED STATES

15   AND CANADA, LOCAL 720, WAGE DISABILITY TRUST; and TRUSTEES OF THE NEVADA

16   RESORT    ASSOCIATION—INTERNATIONAL              ALLIANCE   OF   THEATRICAL      STAGE

17   EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED STATES

18   AND CANADA, LOCAL 720, APPRENTICE AND JOURNEYMAN TRAINING AND EDUCATION

19   TRUST, by and through their counsel of record, The Urban Law Firm and Defendants, DESERT

20   PALACE, LLC d/b/a CAESAR’S PALACE, a Nevada limited-liability company; HLV CERP

21   MANAGER, LLC, a Nevada limited-liability company, HARRAH’S LAS VEGAS, LLC d/b/a

22   HARRAH’S CASINO HOTEL, LAS VEGAS, a Nevada limited-liability company, BALLY’S LAS

23   VEGAS MANAGER, LLC, a foreign limited-liability company, PARBALL NEWCO, LLC d/b/a

24   BALLY’S LAS VEGAS, a foreign limited-liability company, FLAMINGO CERP MANAGER, LLC, a

25   Nevada limited-liability company, FLAMINGO LAS VEGAS OPERATING COMPANY, LLC d/b/a

26   FLAMINGO LAS VEGAS, a Nevada limited-liability company, PARIS CERP MANAGER, LLC, a

27   Nevada limited-liability company, PARIS LAS VEGAS OPERATING COMPANY, LLC d/b/a PARIS

28

                                                  2
           Case 2:18-cv-01557-GMN-VCF Document 20 Filed 12/18/18 Page 3 of 3




 1   LAS VEGAS, a Nevada limited-liability company, by and through their counsel, Greenberg Traurig,

 2   and subject to the approval and Order of the Court, as follows:

 3          1.      A full and final settlement of the above-entitled action has been entered into and agreed

 4   to by all parties. Therefore, the parties request that this action be dismissed with prejudice.

 5          2.      The parties have executed a Settlement Agreement and Mutual Release setting forth the

 6   terms of their agreement. The terms and conditions of the Settlement Agreement and Mutual Release,

 7   and all documents referred to or attached thereto, are incorporated herein by this reference.

 8          3.      The parties have agreed that this case shall be dismissed with prejudice.

 9          4.      Each party will bear its own attorney’s fees and costs.

10   Dated: December 18, 2018.                      THE URBAN LAW FIRM
11
                                                           /s/ Nathan R. Ring
12                                                  Nathan R. Ring, Nevada State Bar No. 12078
                                                    4270 S. Decatur Blvd., Suite A-9
13                                                  Las Vegas, NV 89103
                                                    Counsel for Plaintiffs
14

15   Dated: December 18, 2018.                      GREENBERG TRAURIG, LLP
16
                                                          /s/ Michael R. Hogue
17                                                  Michael R. Hogue, Nevada State Bar No. 12400
                                                    10845 Griffith Peak Drive, Suite 600
18                                                  Las Vegas, NV 89135
                                                    Counsel for Defendants
19

20                                                    ORDER
21           IT IS HEREBY ORDERED that the Joint Stipulation for Dismissal with Prejudice, (ECF
22   Nos. 18, 19), is GRANTED.
23           DATED this ____
                         19 day of December, 2018.

24

25

26                                                  Gloria M. Navarro, Chief Judge
                                                    UNITED STATES DISTRICT COURT
27

28

                                                           3
